LEARNED HAND, ’District Judge.
The first case comes
up upon a reargument, which I ordered after sustaining the exception to jurisdiction. It was occasioned by further reflection, induced by the argument of the second case. I remain of the same opinion as then as to the necessity of some maritime contract, when the respondent seeks to implead a third party, between whom and the libelant no direct relation exists. The point which I did not consider at the time was that the libelant could have sued the party impleaded directly in the admiralty under the charter party. That being the case, the question is whether, to implead such a party, it is necessary that there should be a maritime obligation between the respondent sued and the third party impleaded. At first I thought'that the right of a joint tortfeasor to bring in his fellow was' such an instance, but I was wrong. The right of contribution is one on which a libel will independently lie in the admiralty. Erie R. Co. v. Erie, etc., Co., 204 U. S. 220, 27 Sup. Ct. 246, 51 L. Ed. 450; The Ira M. Hedges, 218 U. S. 264, 31 Sup. Ct. 17, 54 L. Ed. 1039, 20 Ann. Cas. 1235. Thus the case seems to be pf first impression.
The fifty-sixth rule was drawn in broader language than the old fifty-ninth. It declares that the claimant or respondent may implead any one “who may be partly or wholly liable to the libelant” or to himself. On its face the rule professes to allow all such parties to be brought before the court. While it must he understood as limited in its scope by the substantive jurisdiction of an admiralty court, there is no reason to press it farther. If any parties sued have an interest in the presence of others, there seems to be every reason why they should be •entitled to its benefit. The question whether a. party may be impleaded *346is one thing, and what relief may he granted against him is another.. If both the respondents in the first case, and the ship and the respondent in the second case, are held liable, it will then be time to decidw whether in a court of admiralty the priority of liability between them may he determined, though that depends upon terrene obligations.
But, even if it turn out that the jurisdiction of an admiralty court does not go so far, and that the libelant must be left to proceed at his whini, still the respondent in the first case and the claimant in the second should be allowed to bring the impleaded party before the court. They have an interest at least in securing an adjudication upon the liability of the impleaded respondent to the libelant. Even if they must sue in another forum to recover, at least the defendant in those actions will be estopped as to the validity and amount of the claim. Besides, if the libelant calls upon them to pay in the first instance, and they do, it is difficult to see what defense the impleaded respondent would have if they took assignments of the decree. To procure such a decree is therefore of tangible interest to the respondent or claimant. I do not mean to throw any doubt upon the power of this court in these causes' to determine the priority of liability, though I reserve that question. But the right to implead does not involve the assertion of any such eventual jurisdiction.
As in each case there ís' a direct maritime contract between the libelant and the impleaded respondent, the fifty-sixth rule at least gives this court jurisdiction to bring them into the suits and to determine their liabilities to the libelant.
Exception in each overruled.